Citation Nr: 0525972	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$1,206.20. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Committee 
on Waivers and Compromises (Committee) of the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1.  The RO was partially at fault in the creation of the 
overpayment of VA disability compensation benefits, due to an 
unwarranted delay in adjusting the veteran's compensation 
award after being notified of the changed status of her then 
dependents.

2.  The failure of the Government to insist upon its rights 
to repayment of the assessed overpayment would result in 
unjust enrichment of the veteran inasmuch as she received 
benefits to which she was not entitled.  Repayment of the 
debt would not deprive the veteran of the basic necessities 
of life or otherwise defeat the purpose of the benefit.  
Reliance on VA benefits did not result in relinquishment of a 
valuable right or the incurrence of a legal obligation

3.  There are no other elements of the standard of equity and 
good conscience, which would mandate waiver of the recovery 
of the overpayment.


CONCLUSION OF LAW

Recovery of the overpayment of VA disability compensation 
benefits in the calculated amount of $1,206.20 would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations. These changes have been codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).

However, these changes are not applicable to claims such as 
the one herein at issue. In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Factual Background

The record shows that the veteran was initially granted VA 
disability compensation in August 1997.  According to 
documents on file she was awarded additional benefits for a 
spouse and stepchild.

The overpayment in this case results from the continued 
payment to the veteran of VA disability compensation for a 
dependent spouse and stepchild following her divorce in 
September 2000.  This resulted in a retroactive reduction of 
her compensation award and created an overpayment of benefits 
in the amount of $1,206.20.

In April 2001, the veteran submitted a request for a waiver 
of recovery of the indebtedness charged.  She asserted that 
failure to waive recovery of her indebtedness would result in 
hardship and requested that her financial situation be giving 
caring consideration.

In a Financial Status Report (VA Form 20-5655) received in 
May 2001 the veteran reported a total monthly income of 
$956.00 consisting solely of VA disability compensation and 
monthly expenses of $1,442.00.  She also reported credit card 
debt in the amount of $5,145.00.  Her total assets primarily 
consisted of savings, U.S. Savings Bonds, an IRA, and 1983 
Saturn automobile amounted to $28,450.00  

In a decision dated in May 2,002, the Committee denied the 
veteran's request for waiver of recovery of the overpayment.  
The Committee found that recovery of the veteran's 
indebtedness would not be against "equity and good 
conscience."  See 38 C.F.R. § 1.965.

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of indebtedness where any one of the 
following elements is found to exist:  (1)  Fraud; (2) 
misrepresentation; and (3) bad faith.  38 U.S.C.A. § 5302.  
In other words, VA may not waive recovery of an overpayment 
or collection of indebtedness in cases in which the facts 
show that a person acted intentionally to obtain Government 
benefits to which he or she was not entitled.  However, in 
cases in which the facts show that there was no such 
intentional behavior, VA must waive recovery of collection if 
such would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The Board's review of the record reflects that the Committee 
has resolved this question in the favor of the appellant, 
finding, in essence, that her actions did not represent the 
intentional behavior to obtain Government benefits to which 
she was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees.  
Accordingly, the Board will review the issue of whether the 
evidence establishes that recoupment of the indebtedness 
would be against equity and good conscience, in which case 
recovery of the overpayment may be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  In determining whether 
recovery would be against equity and good conscience, VA must 
take into account the following principles:  

The standard "equity and good conscience" 
will be applied when the facts and 
circumstances in a particular case 
indicate a need for reasonableness and 
moderation in the exercise of the 
Government's right.  The decision reached 
should not be unduly favorable or adverse 
to either side.  The phrase "equity and 
good conscience" means arriving at a fair 
decision between the obligor and the 
Government.  In making this 
determination, consideration will be 
given to the following elements, which 
are not intended to be all-inclusive:  

(1)  Fault of the debtor.  Where the 
actions of the debtor contributed to 
the creation of the debt.  

(2)  Balancing of fault.  Weighing 
of the fault of the debtor against 
that of the VA.  

(3)  Undue hardship.  Where the 
collection would deprive the debtor 
or family of basic necessities.  

(4)  Defeat the purpose.  Whether 
withholding of benefits or a 
recovery would nullify the objective 
for which benefits were intended.  

(5)  Unjust enrichment.  Where the 
failure to make restitution would 
result in unfair gain to the debtor.  

(6)  Changing position to one's 
detriment.  Whether reliance on VA 
benefits resulted in relinquishment 
of a valuable right or the 
incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).  

It is clear from the record before the Board that the 
creation of the debt is not soley the fault of the veteran.  
Here, the Board is of the opinion that the veteran timely 
notified VA of the changes in her marital status.  
Furthermore, the Board notes with respect to the balancing of 
fault that appropriate and timely action to properly adjust 
her VA benefit was not taken by the VA following notification 
in September 2000 of the veteran's marital status.  The 
record shows in this regard that follow-up action by VA to 
reduce the veteran's compensation to reflect her divorce was 
not taken until February 2001, some 5 months following 
receipt of the veteran's notification to VA of her divorce.  
Thus, there is an element of fault in the creation of the 
overpayment accruing to VA.  

Fault, however, is only one of the equitable factors noted 
above.  In regard to the other elements of equity and good 
conscience, we note that the veteran has argued, that failure 
to waive the recovery of the overpayment in question would 
result in financial hardship to her.  

In that regard, the veteran submitted a revised Financial 
Status Report in October 2002 reflecting that her monthly 
expenses, to include credit card monthly debt payments of 
$400.00, exceeded her monthly income by $189.50.  The 
veteran, however, reported liquid assets of approximately 
$12,500.  Regarding the veteran's installment debt 
obligation, the Board believes that the debt owed to VA must 
be accorded at least equal if not greater deference than the 
debts owed to the veteran's other creditors.  Based on the 
income and expense information of record, to include the 
veteran's assets and ongoing expenditures, it is concluded 
that the record demonstrates that recovery of the debt would 
not render the veteran unable to provide for life's basic 
necessities and would not cause her considerable financial 
distress.

The Board further finds that failure to make restitution 
would result in unfair gain to the veteran because she 
received monetary benefits in excess of that to which she was 
legally entitled.  To allow her to profit by retaining money 
erroneously paid, even if paid as a result of VA failure to 
timely adjust her award of compensation benefits, would 
constitute unjust enrichment.

The Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that she had 
relinquished a valuable right or incurred a legal obligation 
in reliance on VA benefits.

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of overpayment of benefits would be 
against good conscience.  It is emphasized, in light of the 
veteran's testimony in October 2002, that the mere presence 
of one factor that would favor the veteran's claim (i. e. 
VA's fault) does not carry with it the conclusion that 
recovery must be waived.  All elements must be considered 
together with any other factors that may be pertinent.  On 
the one hand, VA was at fault in its delay in adjusting the 
veteran's compensation award.  On the other hand, recovery 
would not cause the veteran undue hardship. In fact, it 
appears that the amount of the overpayment in this appeal has 
already been recouped from the veteran's award of disability 
compensation without any undue financial hardship shown to 
have resulted there from.  To allow her to retain the 
benefits to which she was not legally entitled would cause 
unjust enrichment.  Also, the veteran has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
her VA benefits.  In light of the factors noted to include 
the absence of undue financial hardship, the Board finds that 
the Government's right to full restitution should not be 
moderated regardless of VA's fault in this matter.  As the 
preponderance of the evidence favors the conclusion that 
waiver of recovery of the overpayment be denied, the doctrine 
of giving the veteran the benefit of the doubt is not for 
application in this case. 



ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$1,206.20 is denied. 



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


